Citation Nr: 0622811	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  95-30 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include generalized anxiety disorder 
and post-traumatic stress disorder (PTSD).

2.  Entitlement to special monthly pension by reason of 
regular aid and attendance or by reason of being housebound. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
December 1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
veteran's claim to reopen service connection for a 
psychiatric disorder.  The veteran testified at a RO hearing 
in March 1996, but failed to appear and cancelled subsequent 
RO hearings scheduled in August 2001 and May 2003.

This appeal also arises from an August 2000 rating decision 
by the RO that denied a claim for entitlement to special 
monthly pension based on the need for aid and attendance or 
by reason of being housebound.  

For purposes of clarity, the procedural history of this case 
requires some discussion.

With regard to the veteran's psychiatric disorder claim, a 
final March 1985 Board decision originally denied service 
connection.  The veteran's filed a claim to reopen that was 
received in April 1993.  In a December 1994 rating decision, 
the RO denied the veteran's claim to reopen.  The veteran 
responded with a January 1995 notice of disagreement.  The RO 
followed with a statement of the case (SOC) in July 1995.  
The veteran then filed a VA Form 9 (substantive appeal) the 
following month.  The appeal reached the Board, and in 
February 2001 the Board proceeded to reopen the case based on 
new and material evidence, and then remanded the issue on the 
merits for the RO to obtain Social Security Administration 
records and to provide proper notice under the Veterans 
Claims Assistance Act (VCAA).   

Supplemental statements of the case (SSOCs) were issued in 
April 1999, August 2000, and March 2004.  In December 2004, 
the case reached the Board.  The Board remanded the case for 
a second time in order for the RO to undertake various 
development including a VA psychiatric examination.  The RO 
followed with another SSOC in March 2006 again denying 
service connection for a psychiatric disorder.  The case has 
been returned to the Board and is again ready for appellate 
action.    

With respect to the veteran's special monthly pension claim, 
his claim for entitlement was received in May 2000.  In an 
August 2000 rating decision, the RO denied service connection 
for special monthly pension.  The veteran responded with a 
notice of disagreement in the same month.  A SOC was issued 
June 2001, and the veteran filed a VA Form 9 in the same 
month, thus perfecting his appeal.  Subsequently, SSOCs were 
issued in June 2001, November 2002, and March 2004.  The 
appeal reached the Board in December 2004.  The Board 
remanded for the RO to obtain a Social and Industrial Survey 
and a VA Aid and Attendance examination for the special 
monthly pension issue on appeal.  After this development 
occurred, the RO issued a SSOC in March 2006, denying the 
veteran's special monthly pension claim.  The case is again 
before the Board.   

The issue of service connection for an acquired psychiatric 
disorder, to include generalized anxiety disorder and PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has the following nonservice-connected 
disabilities: lumbosacral myositis, headaches, drug and 
alcohol abuse and dependance, hypertension, sinusitis, and 
diabetes mellitus, each rated as 0 percent disabling; 
generalized osteoarthritis and anxiety disorder, not 
otherwise specified, each rated as 10 percent disabling; 
asthma with chronic obstructive pulmonary disease, rated as 
30 percent disabling; a lumbar back condition with 
radiculopathy, rated as 40 percent disabling; and dermatitis, 
hearing loss, vertigo, tinnitus, esophageal reflux, ischemic 
heart disease, hepatitis C, refraction error, and 
conjunctivitis.  The combined nonservice-connected disability 
rating is 70 percent.

2.  The veteran is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.

3.  Medical evidence does show that the veteran requires a 
wheelchair or Canadian crutches in order to travel, and 
generally requires assistance with dressing, bathing, and 
shaving; in essence, he requires the daily aid and assistance 
of his spouse.  


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension by 
reason of need for regular aid and attendance have been met.  
38 U.S.C.A. §§ 1502, 1521, 5107 (West 2002); 38 C.F.R. §§ 
3.351, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was granted permanent and total non-service 
connected pension benefits by a rating decision dated in 
April 1999.  Presently he is seeking entitlement to 
additional allowance for special monthly pension benefits 
based on the need for regular aid and attendance, or due to 
housebound status.

For pension purposes, a person shall be considered to be in 
need of regular aid and assistance if such person (1) is a 
patient in a nursing home on account of mental or physical 
incapacity; (2) is helpless or blind, or so nearly helpless 
or blind as to need the regular aid and attendance of another 
person; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  
38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b), (c).

The following will be accorded consideration in determining 
the need for regular aid and attendance:  Inability of a 
claimant to dress or undress him or herself, or to keep him 
or herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of a claimant to feed him or herself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his or her daily environment. 
"Bedridden," i.e., the veteran is actually required to remain 
in bed, will be a proper basis for the determination. 
38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the veteran's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others. Id.  

If the veteran does not qualify for increased benefits for 
aid and attendance, increased pension benefits may still be 
payable if the veteran has a single permanent disability 
rated 100 percent disabling, and in addition has either 
additional disability or disabilities independently ratable 
at 60 percent or more or is permanently housebound by reason 
of a disability or disabilities.  38 U.S.C.A. § 1521(e); 
38 C.F.R. § 3.351(d).  A veteran is "permanently housebound" 
when he is substantially confined to his house (ward or 
clinical areas, if institutionalized) or immediate premises 
due to permanent disability or disabilities.  
38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).

Review of the claims folder reveals that the veteran 
currently has the following nonservice-connected 
disabilities: lumbosacral myositis, headaches, drug and 
alcohol abuse and dependance, hypertension, sinusitis, and 
diabetes mellitus, each rated as 0 percent disabling; 
generalized osteoarthritis and anxiety disorder, not 
otherwise specified, each rated as 10 percent disabling; 
asthma with chronic obstructive pulmonary disease, rated as 
30 percent disabling; a lumbar back  condition with 
radiculopathy, rated as 40 percent disabling; and dermatitis, 
hearing loss, vertigo, tinnitus, esophageal reflux, ischemic 
heart disease, hepatitis C, refraction error, and 
conjunctivitis.  The combined nonservice-connected disability 
rating is 70 percent.

Recent medical evidence shows that several of the veteran's 
nonservice-connected disorders may be more severe than cited 
above.  In any event, for reasons noted below, the Board will 
not be required to evaluate each disorder separately. 

Initially, the veteran does not have a single permanent 
disability rated 100 percent disabling at this time.  The 
Board has also reviewed the veteran's nonservice- connected 
disorders and finds that there is no clear basis at this time 
to increase to 100 percent any of the veteran's disorders.  
Thus, it is apparent that the basic requirements for special 
monthly pension on the account of being housebound have not 
been met.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d).

The Board now turns to the issue of whether the veteran is 
entitled to special monthly pension based on aid and 
attendance.  A review of recent VA outpatient records from 
2004 and VA Aid and Attendance examinations in the claims 
folder reveals that the veteran has refractive error and 
conjunctivitis, but is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.  38 C.F.R. § 3.351(c).  

However, VA Aid and Attendance examinations dated in May 
2000, September 2001, June 2003, and May 2005, taken as a 
whole, demonstrate that the veteran requires a wheelchair or 
Canadian crutches in order to travel, and generally requires 
assistance with dressing, bathing, and shaving.  His spouse 
is his primary caretaker, and he has not worked since 1993, 
largely due to his respiratory condition.  The veteran spends 
most of his day at home watching TV, sleeping, and eating.  
Most significantly, three of the VA Aid and Attendance 
examinations concluded that the veteran required assistance 
for several of the activities of daily living.  The examiners 
interpreted the veteran's low back pain, back muscle spasms, 
leg and knee cramps, obesity, arthritis of the upper and 
lower extremities, psychiatric disorder, and respiratory 
condition as significant impairments to independent daily 
living.  Overall, the VA Aid and Attendance examinations 
reflect the necessity of the regular aid and attendance of 
his spouse.  

The Board acknowledges that Social and Industrial Field 
Surveys dated in May 2000 and April 2005, along with a May 
2005 VA psychiatric examination shed some doubt on the 
veteran's credibility in describing the severity of his 
conditions and the actual impact on his daily living.  Beyond 
this fact, although the veteran does not appear to require 
assistance when driving, attending to the wants of nature, 
eating, or handling monetary benefits, the Board finds that 
the facts demonstrate the need for regular aid and attendance 
due to his numerous disabilities for the performance of 
certain daily activities.  See generally Turco v. Brown, 9 
Vet. App. 222 (1996) (eligibility for special monthly 
compensation by reason of regular need for aid and attendance 
requires that at least one of the factors set forth in VA 
regulation is met).  

Therefore, resolving any doubt in the veteran's favor, the 
Board finds the evidence supports special monthly 
compensation for regular aid and attendance.  
38 U.S.C.A. § 5107(b).    

Review of the claims folder finds compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  However, if any defect in VCAA notice or 
assistance is found, such defect is not prejudicial to the 
veteran, given the completely favorable disposition of the 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  




ORDER

Entitlement to special monthly pension by reason of regular 
aid and attendance is granted.  


REMAND

Before addressing the merits of the acquired psychiatric 
disorder claim, the Board finds that additional development 
is required.

The veteran contends he suffers from PTSD based on 2 
stressors.  First, the May 2000 VA psychiatric examiner 
recorded that the veteran was involved in several physical 
altercations with fellow soldiers over racial taunting.  
Second, a September 2000 private treatment record from 
"J.J.," MD, documents the veteran's contention that he was 
assaulted, punished, spitted at, and kicked by a superior 
officer (a sergeant).  According to the April 2005 Social and 
Industrial Field Survey, the veteran added that the sergeant 
also sexually assaulted him.  

With regard to a diagnosis of PTSD, Dr. J. in September 2000, 
diagnosed the veteran with PTSD with related nightmares and 
aggressive behavior.  The physician related the veteran's 
PTSD to the above stressors during military service.  This 
opinion was not based on a review of the claims folder; but 
rather was based on uncorroborated history reported by the 
veteran.  

Significantly, in contrast, a May 2005 VA psychiatric 
examiner did not find that the veteran suffered from any 
traumatic stressor.  The examiner opined that the veteran had 
anxiety disorder, not otherwise specified, and drug and 
alcohol dependence in sustained full remission.  The examiner 
specifically stated that the veteran did not suffer from PTSD 
as defined by the appropriate VA regulations.     

In any event, the veteran's PTSD claim is based on an in-
service personal assault.  Because personal assault is an 
extremely personal and sensitive issue, many incidents are 
not officially reported, which creates a proof problem with 
respect to the occurrence of the claimed stressor.  In such 
situations it is not unusual for there to be an absence of 
service records documenting the events the veteran has 
alleged.  Therefore, evidence from sources other than the 
veteran's service records may corroborate an account of a 
stressor incident.  See, e.g., Patton v. West, 12 Vet. App. 
272, 277 (1999).  

Examples of such evidence include, but are not limited 
to: records from law enforcement authorities; rape crisis 
centers; mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id.  

More recently, in Bradford v. Nicholson, No. 03-1204 (U.S. 
Vet. App. July 20, 2006), the U.S. Court of Appeals for 
Veterans Claims (Court) held that 38 C.F.R. § 3.304(f) 
"unequivocally" provides that VA cannot deny a PTSD claim 
without first providing the requisite notice discussed above.  
This recent decision from the Court was issue well after the 
Board last remanded this case to the RO. 

While this case has been remanded on prior occasions, it is 
important for the veteran and RO to understand that Board 
decisions are routinely vacated by the U.S. Court of Appeals 
for Veterans Claims (Court) for a failure to adhere to the 
most recent Court decisions applicable to an individual 
claim. 

In this respect, although the veteran was provided with a 
PTSD development letter in November 2002, such letter did not 
provide the veteran with notice that evidence from sources 
other than the veteran's service records or evidence of 
behavior changes may constitute credible supporting evidence 
of the stressor.  A remand is necessary to provide this 
specific notice.      

Accordingly, the case is REMANDED for the following action:

1.	In connection with the veteran's 
service connection for a psychiatric 
disorder claim to include PTSD based on 
personal assault during service, the RO 
should provide the veteran with notice 
as required by 38 C.F.R. § 3.304(f) and 
the recent case of Bradford v. 
Nicholson, No. 03-1204 (U.S. Vet. App. 
July 20, 2006).  In particular, the 
notice must advise the veteran that 
evidence from sources other than the 
veteran's service records or evidence 
of behavior changes may constitute 
credible supporting evidence of the in-
service stressor.  The RO will then 
allow the veteran the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such 
evidence.  The RO should then submit 
any evidence that it receives to an 
appropriate medical or mental health 
professional for an opinion as to 
whether it indicates that a personal 
assault occurred.  

2.	After completing any additional 
necessary development, the RO should 
readjudicate the psychiatric disorder 
claim on appeal, considering any new 
evidence secured.  If the disposition 
remains unfavorable, the RO should 
furnish the veteran and his 
representative with another SSOC and 
afford the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


